DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ji PG PUB 2021/0144746 in view of HANG et al PG PUB 2021/0259003.
Re Claims 1, 6, 11 and 16, Ji teaches in figure 2, step 201, a terminal (a transceiver and a controller) receiving configuration information of a cell parameter of M cells for the terminal, step 202, the network device (a base station comprising a transceiver and a controller) sending a PDCCH through N scheduling cells (a first number of cells); the terminal based on the cell parameters, determines PDCCH blind detection capability information of the N scheduling cells to ensure that the transmitted PDCCH does not exceed the maximum processing capability supported by the terminal [0057] wherein the maximum processing capability includes a maximum number of PDCCH candidates (determining a maximum number of PDCCH candidates…) [0053, 0055].  The network device further configures a PDCCH transmissions on a BWP of the scheduling cells with CORESET and associated search space set [0115] whereby the terminal identifies the search spaces based on the configuration for monitoring for the PDCCH(s).   As PDCCH blind 
Re Claims 2, 7, 12 and 17, the CORESET group identifier would have indicates the number of DCIs or cells (a second number of cells) the terminal have received which is compared (is equal of less than) with the N scheduling cells of Ji (first number of cells) in determining the maximum number of PDCCH candidates.
Re Claims 3, 8, 13 and 18, Ji teaches the network configures the PDCCH of BWP of the number of scheduling cells (the first number of cells) corresponding to a SCSs (a subcarrier spacing with a preset value [0073, 0074] to determine a preconfigured maximum number of monitored PDCCH candidates.
Re Claims 5, 10, 15 and 20, HANG et al teaches the PDCCH configuration includes [0096-0100] the CORESET group identifier indicating the CORESET and associated search spaces to be identified/selected by the terminal to monitor the PDCCH for the serving cell (a primary cell).
Allowable Subject Matter
Claims 4, 9, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 4, 9, 14 and 19, prior art fails to teach the case that the first number of cells is not equal to or less than the second number of configured cells, the maximum number of PDCCH candidates for a cell as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHI HO A LEE/           Primary Examiner, Art Unit 2472